Citation Nr: 0400793	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a high 
frequency hearing loss, status post right stapedectomy.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and from September 1954 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, denying the 
veteran's claim for increase for hearing loss.  


FINDING OF FACT

Not more than a level I hearing impairment of the right ear 
or more than a level II hearing impairment of the left ear is 
shown by the medical data presented.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
high frequency hearing loss, right stapedectomy, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.321(b), 3.383, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  This law 
significantly added to the statutory law concerning VA duties 
when processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the record reflects that the veteran has 
been apprised of the changes brought about by the VCAA 
through the RO's letter of June 2002 as to his claim for 
increase, to include notice of what evidence and information 
are necessary to substantiate his claim, and of his and VA's 
obligation to obtain certain evidence, including the VA's 
duty to obtain all relevant evidence in the custody of a 
Federal department or agency.  As such, the duties to notify 
the veteran of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, it is noted that 
all pertinent records of treatment identified by the veteran 
have been obtained, and, in addition, he was afforded a VA 
audiological examination in July 2002 in conjunction with the 
claim for increase herein under consideration.  In light of 
the foregoing, and in the absence of any indication from the 
veteran that there is in existence pertinent evidence that is 
not already on file, it is concluded that VA's duty-to-assist 
obligation has been fully satisfied in this instance.  

The Board is mindful of the holding of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (2003) (finding that the provisions of 38 
C.F.R. § 3.159(b)(1) authorizing VA to enter a decision if a 
response to a VCAA notice letter was not filed with VA within 
30 days were invalid as contrary to 38 U.S.C.A. § 5103(a)).  
Yet, recent changes to § 5103, retroactively effective from 
November 9, 2000, permit the Board to render a decision on a 
claim before expiration of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , Section 701 (H.R. 2297, 
December 16, 2003).  Therefore, in light of the circumstances 
of this particular case, the need to remand to the RO to 
facilitate further assistance to the veteran under the VCAA 
is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Each disability must be considered from the point of 
view of the veteran working or seeking work.  38 C.F.R. 
§ 4.2.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The record reflects that service connection for a high 
frequency hearing loss, status post right stapedectomy, was 
established by the RO in a rating decision of November 1971.  
At that time, a noncompensable rating was assigned.  In 
connection with the claim for increase filed in May 2002, the 
denial of which forms the basis of the instant appeal, the 
veteran alleges, in effect, that the noncompensable rating is 
not reflective of the effects of his hearing loss upon his 
activities of daily living.  In this regard, he notes that 
his diminished auditory acuity is associated with balance 
difficulties and an inability to determine from which 
direction a noise originates.  

For the purpose of rating the veteran's hearing loss, it is 
noted that the applicable criteria call for the consideration 
of the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  Such 
results are then charted at 38 C.F.R. § 4.85, Tables VI and 
VII.  In order to establish entitlement to an increased 
evaluation for hearing loss, certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss must be met.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992)

Evaluations of defective hearing range from 0 to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  To evaluate the degree of disability 
for unilateral service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  

The only indication of examination or treatment of the 
veteran's hearing loss applicable to this claim is that 
provided by the report of a VA audiological examination in 
July 2002.  At that time, right ear puretone thresholds in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz) were 
20, 20, 45, and 55, respectively, with an average loss of 35 
decibels.  Regarding the left ear, pure tone thresholds were 
as follows at each applicable Hz level:  35, 30, 60, and 60.  
The left ear average loss was 46 decibels.  Speech audiometry 
testing revealed a speech recognition ability of 96 percent 
in the right ear, and 90 percent in the left ear.  With use 
of Table VI of 38 C.F.R. § 4.85, the evidence shows a level I 
hearing in the right ear, and level II hearing in the left 
ear.  The combination of level I and level II hearing does 
not warrant the assignment of a compensable evaluation under 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Moreover, 
an exceptional pattern of hearing impairment is not shown, as 
defined by 38 C.F.R. § 4.86.  Accordingly, a compensable 
schedular evaluation is not for assignment in this instance 
for the veteran's high frequency hearing loss, status post 
right stapedectomy.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  In this case, however, 
it is not shown that the service-connected disability in 
question has necessitated frequent periods of hospital care 
or resulted in a marked interference with the veteran's 
employment.  As such, extraschedular criteria in no way 
provide a basis for the assignment of a compensable 
evaluation for the veteran's high frequency hearing loss, 
status post right stapedectomy.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
sympathizes with the veteran's difficulties due to hearing 
loss, the Board is constrained to abide by VA regulations.  
In light of the above, the Board finds that the preponderance 
of the evidence is against his claim for a compensable 
disability rating for a high frequency hearing loss, status 
post right stapedectomy.


ORDER

Entitlement to an increased (compensable) evaluation for a 
high frequency hearing loss, status post right stapedectomy, 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



